DETAILED ACTION
This Office Action is in response to Application 16/607,555 filed on October 23, 2019. 
Claims 1 -10 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 23, 2019 was filed after the mailing date of the Application 16/607,555 on October 23, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on October 23, 2019
have been received.

Priority
Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(1) because they do not include reference signs.  For example, no step of the method (depicted in Fig. 1 of the drawings) is designated by a reference sign (page 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because it does not include reference signs for the drawings. For example, the disclosure’s description of Fig. 1 does not provide reference signs for the steps depicted in Fig. 1 (page 4, ln 4 -11).  Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





 Claim(s) 1-3, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summit (US Pub.2015/0328016).


Regarding claim 1, Summit teaches a method of providing custom limb rehabilitation devices for animals by executing computer-executable instructions stored on a non-transitory computer- readable medium (Summit: Abstract; para [0017], feature is particularly important for . . . veterinary medical devices such as . .  veterinary braces . . . For most . . . animals casting and bracing is a traumatic experience associated with significant pain and morbidity) comprises the steps of: 
providing a user interface and a processing device (Summit: para [0140], the CAD system [i.e., processing device] can include a graphical user interface (GUI) that allows the designer to easily change the appearance of the brace or cast. The GUI may be a special, custom, proprietary application, or it may simply be a CAD model that is built inside Pro/E.); 
receiving a plurality of subject attributes and injury data through the user interface (Summit: paras [0015] – [0016], In addition to reference points [i.e., subject attributes] for obtaining the surface contours of the patient's body surface, the doctor or practitioner can also mark areas of the patient's body to indicate the location of other features of the brace. For example, markings can indicate the end edge(s) of the brace, padding areas, boney prominences, sensitive areas of the skin, holes, windows, pathologic sites (fracture or surgical site localization) [i.e., injury data], underlying anatomy (ex spinous processes and spine alignment) recessed areas where the brace should not be made precisely to the contour of the patient and other features to be formed in the brace. The markings can be made directly on the patient or on the form fitting cover worn by the patient. Like the reference points, the additional markings must provide a clear visual contrast . . .  After the patient has been marked, the portion of the patient's body that is in need of a cast or brace is placed in front of one or more still or video cameras [i.e., user interface]; para [0140]) 
processing the plurality of subject attributes and the injury data through the processing device in order to produce a limb rehabilitation device model (Summit: para [0080], The process by which the scanned body data [i.e., of subject attributes and the injury data] is used to design a brace [i.e., limb rehabilitation device model]  . . . FIG. 4 illustrates a scanned image of a human torso 201 on a CAD screen 221. The contours of the torso 201 are accurately measured and the additional markings that were placed on the patient a real so illustrated on the scan data. In this example, the doctor has drawn a cross 211 of the patient's greater trochanter of the femur so the brace is designed with extra space in this area for movement of the leg; Fig 4, module 210; para [0086]; See also para [0136], The scan data [i.e., of subject attributes and the injury data] is converted into a usable surface file that can be read by the CAD program. More specifically, the surface data from scan of the body or limb may be referenced in order to extrapolate the shape of the body or limb through a reconstruction process. The reconstruction process uses an algorithm that connects the adjacent points, known as a point cloud, with lines from the scanned body or limb data to construct a continuous surface from many small polygon shapes that form a polygon model [i.e., limb rehabilitation device model]. The data produced by the reconstruction process is a continuous three dimensional digital representation that closely matches the surface of the body or limb . . . The reconstruction surface file for the body or limb is input into the CAD program for the cast or brace design); 
Summit: para [0086], the torso is illustrated with the area inside the hole line 209 and torso areas outside the edges 207 removed. Although not shown, designer operating the CAD software can rotate the illustrated torso to show any view of the brace 210. A material thickness can be added to the interior torso surface to create the basic brace design [i.e., limb rehabilitation device model] . . . The process completes the basic design of the brace 210; Fig 6, module 210); 
receiving a device acquisition request through the user interface (Summit: para [0079], The software [i.e., user interface] can then automatically design the requested feature [i.e., device acquisition request] of the brace associated with the coded color or texture was positioned on the patient);  
sending the limb rehabilitation device model to an additive manufacturing unit (Summit: para [0028], After the brace or device is designed, the brace design data [i.e., limb rehabilitation device model] is transmitted [i.e., sent] to a fabrication machine [i.e., additive manufacturing unit ] that constructs the brace. In an embodiment, the fabrication is rapid prototyping, rapid manufacturing, layered manufacturing, 3D printing, laser sintering, and electron beam melting (EBM),fused material deposition (FDM), CNC, etc. The fabrication machine produces a three dimensional single or multiple piece structure that can be plastic, metal or a mix of different materials . . .  This brace can be made, but it will only make one device. In order to improve the efficiency, the brace can be designed as multiple pieces that are later fused together. Rather than making a single brace with the large open center area, the described fabrication methods can be used to simultaneously produce components for two or more braces that occupy the same specific volume); and 
executing an additive manufacturing process through the additive manufacturing unit with the limb rehabilitation device model, wherein the additive manufacturing process produces Summit: para [0028]).


Regarding claim 2,  Summit further teaches the method of providing custom limb rehabilitation devices for animals by executing computer-executable instructions stored on a non-transitory computer- readable medium as claimed in claim 1, 
wherein the limb rehabilitation device is a limb brace (Summit: claim 1, the custom modular brace [i.e., limb brace ] using a computer aided design program wherein an inner surface of the first portion of the custom modular brace matches the outer surface of the limb of the patient).

Regarding claim 3,  Summit further teaches the method of providing custom limb rehabilitation devices for animals by executing computer-executable instructions stored on a non-transitory computer- readable medium as claimed in claim 1, 
wherein the limb rehabilitation device is a limb cast (Summit: para [0132],  When all parallel planar layers are formed and fused together, the custom cast . . .  device component is completed. The structure can be a single piece or assembly of multiple pieces may be required to complete the device. Because the fabrication process can be precisely controlled to create sliding surfaces, even the hinged portions can be fabricated simultaneously with the other portions of the cast).





receiving a limb designation as the injury data (Summit: para [0015]; para [0075], In some cases, the physical condition of the patient is such that the photogrammetry image swill not result in an accurate brace. For example, if a patient has injured a limb, the area of injury can be swollen. Thus, any photographs of the limb will result in a scan data that is much larger than the unswollen limb. In an embodiment if the patient has an intact limb that is similar to the damaged limb, the intact limb can be photographed and the surface data obtained from the intact limb can be reversed in a mirror manner to create the required data [i.e. injury data] for a brace for the damaged limb. The brace can be designed and fabricated so that when the swelling goes down, the brace will be ready for the patient; para [0020]).

Regarding claim 6, Summit further teaches the method of providing custom limb rehabilitation devices for animals by executing computer-executable instructions stored on a non-transitory computer- readable medium as claimed in claim 1 comprises the steps of: 
receiving an image as the injury data (Summit: paras [0015] – [0016]; para [0135]; para [0020]).


Regarding claim 8, Summit further teaches the method of providing custom limb rehabilitation devices for animals by executing computer-executable instructions stored on a non-transitory computer- readable medium as claimed in claim 1 comprises the steps of: 
Summit: para [0020], In order to get an accurate surface position, each of the reference points on the body must be visible in two or more photographs or images. The images are analyzed by a computer surface re construction program. The program triangulates the reference points through photogrammetry also known as digital image correlation to determine a surface geometry of the body . . . The brace design [i.e., limb rehabilitation device model] is a data file that includes the physical dimensions of the device that has an interior surface that matches [i.e., calculating] the body contours [i.e., subject attributes] determined by the photogrammetry process and additional features); and 
executing the additive manufacturing process according to the plurality of dimensions (Summit: para [0028]).





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 7, and 9-10 are rejected under 103 as being unpatentable over Summit (US Pub. 2015/0328016) in view of Tow (US Pub. 2015/0165690).


Regarding claim 4, Summit further teaches the method of providing custom limb rehabilitation devices for animals by executing computer-executable instructions stored on a non-transitory computer- readable medium as claimed in claim 1 comprises the steps of: 
receiving a diagnosis request through the user interface ([Explanation: the limitation “diagnosis request” is not explicitly taught by Summit. This limitation shall be addressed by Tow. See analysis above for limitation elements explicitly taught by Tow]); 
receiving a diagnosis report from a medical practitioner account ([Explanation: the limitation “diagnosis report” is not explicitly taught by Summit. This limitation shall be addressed by Tow. See analysis above for limitation elements explicitly taught by Tow]); and 
processing the diagnosis report through the processing device in order to produce the limb rehabilitation device model (Summit: para [0020], Frequently when a brace or cast is needed, the patient is suffering from some internal injuries and additional information such as MRIs or X-rays [i.e., diagnosis report] are available. In an embodiment, the photogrammetry can be combined with the MRI or X-ray data to identify the locations or regions that need to be accessible or the locations of bones that are sensitive to abrasion. By integrating the MRI and/or X-ray data, the device can be made more accurately),
but, Summit does not explicitly disclose the method of providing custom limb rehabilitation devices for animals by executing computer-executable instructions stored on a non-transitory computer- readable medium as claimed in claim 1 comprises the steps of: 
receiving a diagnosis request through the user interface; and 


However, Tow teaches the method of providing custom limb rehabilitation devices for animals by executing computer-executable instructions stored on a non-transitory computer- readable medium as claimed in claim 1  (Tow: Abstract) comprises the steps of: 
receiving a diagnosis request through the user interface (Tow: para [0083], Specialized software such as a Fabrication Software Application can be used . . . present the clinician with a graphical user interface (“GUI”) which simplifies the customization of the intended medical device; other embodiments may automate all or most of the process . . . the software analyzes the clinician's input [i.e., request] and processes required adjustments to its tentative procedures for the 3D Printer; para [0090], Fig. 12c); and 
receiving a diagnosis report from a medical practitioner account (Tow: para [0055], single integrated system for the entire process, from initial input of the orthotic geometry through final manufacturing of custom medical devices such as an orthotic . . . offer the ability to vary and combine functional patterns and/or processes to respond to clinical demands, as well as practical needs Such as producing an orthotic that accurately grips a shoe or foot. This unification of the prescription process and the creation of a custom medical device enables a physician to directly customize and control the medical device production (i.e., the 3D Printing process including deposition, materials, fill patterns, etc.) in order to more accurately and efficiently address a clinical diagnosis and need [i.e., diagnosis report] . . . a physician could select a particular mechanical property (which could be presented as choices among familiar materials whose properties would be mimicked or by selection from any other scale) and the 3D Printer could manufacture a custom medical device [i.e., limb rehabilitation device model] reflecting the desired mechanical property in a particular selected region by con figuring the printing processes as necessary. This process of creating an orthotic to correspond to a clinical or practical need (e.g., shoe shape or usage) could be automated using inputted data and decision algorithms).  

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Summit to incorporate the teachings of Tow for a diagnosis report from a medical practitioner account. The one of ordinary skills in the art would have been motivated to do so in order create more precise custom limb rehabilitation device based on a third-party diagnosis report, thereby increasing an animal’s comfort with and acceptance of the device promoting healing of the injury (Tow: paras [0014] – [0015]).

Regarding claim 7, Summit modified further teaches the method of providing custom limb rehabilitation devices for animals by executing computer-executable instructions stored on a non-transitory computer- readable medium as claimed in claim 1, and Summit also teaches a method comprises the steps of:
 receiving a diagnosis report as the injury data (Summit: para [0020]; Tow: para [0055]).

Regarding claim 9, Summit modified further teaches the method of providing custom limb rehabilitation devices for animals by executing computer-executable instructions stored on a non-transitory computer- readable medium as claimed in claim 1 comprises the steps of: 
receiving a manufacturing progress status from the additive manufacturing unit (Tow: para [0096],  After completing the modifications, the clinician may proceed to further steps provided by GUI 1200, which could include final orthotic visualization and finalization, and then Submission for fabrication, optionally with progress monitoring [i.e., progress status ] and error handling . . .  a GUI may include a tool that allows the clinician to pause a fabrication in progress in order to use the scan tools on the same or on a different work surface in a manner that does not interfere with the fabrication in progress); and 
displaying the manufacturing process status on the user interface (Tow: para [0096]) .

Regarding claim 10, Summit modified further teaches the method of providing custom limb rehabilitation devices for animals by executing computer-executable instructions stored on a non-transitory computer- readable medium as claimed in claim 1 comprises the steps of:
displaying a surgical applications menu on the user interface (para [0090], Fig. 12c); and
receiving at least one surgical application selection through the user interface (para [0090], Fig. 12c).



Conclusion

 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Tran (US Pat. 10,282,914)

Shin (US Pub. 2017/0360578)
Behzadi (US Pub. 2020/0205988)
Garcia Calderon (US Pub. 2018/0350266)
Bojarski (US  Pat. 8, 771,365)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        03/16/2021

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115